     Case 1:18-cv-10225-MLW Document 193 Filed 12/07/18 Page 1 of 4



                           UNITED STATES     DISTRICT        COURT
                             DISTRICT     OF MASSACHUSETTS


LILIAN    PAHOLA CALDERON       JIMENEZ
AND LUIS GORDILLO,         ET AL.,
individually and on behalf of all
others similarly situated,

     Petitioner-Plaintiffs,

             V.                                          C.A.   No.   18-10225-MLW


KIRSTJEN M.       NIELSEN,    ET AL.,

     Respondent-Defendants.




                                MEMORANDUM AND ORDER


    WOLF, D.J.                                                        December 7, 2018

     As    stated     in     court   on   December      6,    2018,   for   the   reasons

explained in Alii v. Decker, 650 F.3d 1007, 1014-21 {3d Cir. 2011)

and in Reid v. Donelan, 2018 WL 5269992 at *6-8 (D. Mass. Oct. 23,

2018), the court finds that 8 U.S.C. §1252 (f) (1) does not prohibit

the possible issuance of class-wide declaratory relief in this

case. Among other things, as the Supreme Court has written;

             [E]ven though a declaratory judgment has 'the
             force and effect of a final judgment, ' 28
             U.S.C. §2201, it is a much milder form of
             relief than an injunction. Though it may be
             persuasive, it is not ultimately coercive;
             noncompliance with it may be inappropriate,
             but is not contempt.

Steffel V.    Thompson,       415 U.S.     452,   471   (1974).

     In    addition,       contrary to       respondents'        contention,      conduct

inconsistent with a declaratory judgment does not invariably lead
     Case 1:18-cv-10225-MLW Document 193 Filed 12/07/18 Page 2 of 4



to the issuance of an injunction. To establish eligibility for an

injunction restraining the conduct of a            government official,      a

party must prove not only a violation of law, but also that it is

likely to continue in the future. See Farmer v. Brennan, 511 U.S.

825, 845-47 (1994). The Supreme Court has indicated that district

courts   should use   caution in issuing injunctive orders against

government officials and that it may be appropriate to give those

officials   an   opportunity    to   rectify    violations   of   law   before

issuing an injunction.    Id.   at 846-47.      In any event,     a court may

find that a declaratory judgment was and remains justified, but

that an injunction is not necessary or appropriate because the

government has represented that it will obey the law as declared

by the court in the future.          See e.g.    South Boston Allied War

Council V. City of Boston, 875 F. Supp. 891, 920 (D. Mass. 1995).

     In view of the foregoing,        §1252(f)(1) does not prohibit the

possible issuance of class-wide declaratory relief in this case if

the putative class is certified.

     There is a question concerning whether class-wide injunctive

relief for a violation of a pertinent provision, rather than the

operation of that provision, is barred by §1252(f)(1). See e.g.

Rodriguez v. Hayes, 591 F.3d 1105, 1119 (9th Cir. 2010), rev'd on

other grounds sub nom. Jennings v. Rodriguez, 138 S. Ct. 830, 851

(2018). However, as agreed by petitioners, the resolution of that

issue will not affect     the definition of the putative class or
        Case 1:18-cv-10225-MLW Document 193 Filed 12/07/18 Page 3 of 4



discovery in this case. Therefore, as the law on this issue may be

clarified before it has practical significance in this case, the

court is not now deciding it.        See e.g.   Re id,   2018 WL 5269992 at

*6.


      As also stated at the hearing on December 6, 2018, and in the

lobby conference that followed it, it is hereby ORDERED that:

        1.      The parties shall confer and by December 20, 2018:

        (a)     Report whether they have agreed to settle this case or

to request jointly that it be stayed; and

        (b)     Present any request they may have for discovery.

        2.      The parties shall, by January 11, 2019, each submit a

memorandum addressing:

        (a)     Whether the statutes and regulations governing the Form

1-130        {"Petition for an Alien Relative")    and/or the Form 1-212

("Application for Permission to Reapply for Admission into the

United States After Deportation or Removal") establish a right to

apply for each and, therefore, alone create a liberty interest

which entitles an alien to Due Process.

        (b)     If there is a right to apply for approval of an 1-130

application or 1-212 application, whether there is a right to
receive a decision regarding those applications while still in the

United States.
        Case 1:18-cv-10225-MLW Document 193 Filed 12/07/18 Page 4 of 4



        (c)    Whether     the        statutes   and     regulations       governing    the

provisional       wavier    process          establish    a   right   to    apply   for   a

provisional wavier beginning at the 1-130 or 1-212 stage.

        (d)    Explain their respective positions on the merits of the

petitioners claims' concerning the Administrative Procedure Act,

5 U.S.C. §§553, 706(2)(A), and the Equal Protection Clause of the

Fifth        Amendment,     and        the    relevance       of   those     claims     for

certification of the proposed class.

        (e)    Any other issues that should be decided prior to further

briefing and argument concerning class certification.

        3.     The parties shall, by January 25, 2019, file any replies.

        4.     A hearing         on    any    pending motion(s)        shall    begin     on

February 14, 2019, at 9:30 a.m., and continue on February 15, 2019,
i f necessary.

        5.     The parties shall order a transcript of the December 6,

2018 hearing and lobby conference.




                                                   UNITED STATES DISTRICT JUDGE
